[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellants Jack M. Drummond, et al.'s sole assignment of error not well-taken, Genoa's cross-assignment of error not well-taken, and Bertok's assignments of error not well-taken, the judgment of the Ottawa County Court of Common Pleas which granted sanctions to Genoa Banking Company is affirmed. As to the trial court's denial of David M. Bertok's judgment not withstanding the verdict, the judgment of the Ottawa County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to Jack M. Drummond, et al. and David M. Bertok equally. Also before this court is a motion by Genoa Banking Company for their attorney fees and costs in this appeal pursuant to App.R. 23. Pursuant to App.R. 23, appellants Jack M. Drummond, et al. are ordered to pay appellee Genoa Banking Company $6,433.64 for expenses incurred in defending this appeal. Genoa Banking Company's request for a judgment against appellants in the amount of expenses incurred as a result of its efforts to collect the lower court judgment is denied. See Opinion and Judgment Entry by Knepper, J., and Dissent by Sherck, J., on file. Glasser and Knepper, JJ., concur; Sherck, J., dissents.
* * *